Title: Jeremiah Greenleaf to Thomas Jefferson, 23 June 1819
From: Greenleaf, Jeremiah
To: Jefferson, Thomas


          
            Dear Sir,
            Guilford Vermont June 23d 1819
          
          I have compiled a Short Treatise on the Science of English Grammar, the Sheets of which you will herewith recieve; and in which you will percieve that I have endeavored to Simplify, and bring within the compass of the learner, in abstract, all the elementary principles of this indispensible branch of learning.
          Literary gentlemen, and professors of Language, to whom I have submitted it, have been pleased to express their approbation of the plan and design of the work.
          In transmitting these Sheets for your inspection, I am but too sensible, that I assume more than is suitable for a person occupying so humble a station in the Republick of Letters. But in you Sir, I have always learnt to behold the most efficent patron of the literature as well as the liberties of my Country; and cannot, therfore, but hope that this, my first effort, will be viewed by you with benificent regard—With being, at least, well intended, to facilitate the acquisition of the first rudiments of a Language, destined to be wider spread, and more Spoken than any other on Earth; and thus to become the favored medium of communicating that general science, that virtue, and that morality, without which we have your authority in saying, that a great Republican community, cannot long practically exist.
          with Sentiments of profound consideration,
          
             I am, Excellent Sir, your Obedent humble Servant
             Jeremiah Greenleaf
          
        